Exhibit REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (this "Registration Rights Agreement") is made as of November l, 2003, among OMNIMMUNE CORP., a Texas corporation (the "Company"), and PHILLIP B. COSTA, JR., an individual (the "Holder"). WHEREAS, pursuant to the terms of that certain Agreement for Consulting Services dated as of November l, 2003, between the Company and the Holder (the "Consulting Agreement"), the Holder acquired from the Company a Warrant (the "Initial Warrant") to purchase shares of the common stock, par value $0.01 per share, of the Company (the "Common Stock"), which may be exercised to acquire up to an aggregate of 120,000 shares of Common Stock ("120,000 Shares"), subject to adjustment; WHEREAS, pursuant to the terms of the Consulting Agreement, the Holder may require the Company to issue to the Holder additional warrants ("Additional Warrants," together with the Initial Warrant, the "Warrants"), with each Additional Warrant being convertible into 15,000 shares of Common Stock, subject to adjustment (the "Additional Shares," together with the 120,000 Shares, the "Shares"); and WHEREAS, the Company wishes to grant the Holder certain registration rights in respect of the Shares issuable upon the exercise of any of the Warrants described above, as set forth herein. NOW, THEREFORE, in consideration of the mutual promises and covenants set forth herein, the parties hereby agree as follows: ARTICLE I DEFINITIONS As used in this Registration Rights Agreement, the following terms shall have the meanings set forth below: 1.1 "Commission" shall mean the Securities and Exchange Commission or any other federal agency at the time administering the Securities Act. 1.2 "Holder" shall mean Phillip B. Costa, Jr. and any permitted successor or transferee. 1.3 "Registrable Securities" shall mean the Shares, which includes any Common Stock or other capital stock of the Company issued or issuable at any time or from time to time in respect of the Warrants or the Shares or upon a stock split, stock dividend, recombination, exchange, recapitalization or other similar event involving the Company’s Shares or other securities. Shares of Common Stock that are Registrable Securities shall cease to be Registrable Securities upon their distribution to the public pursuant to a registration statement covering all such securities that has been declared effective under the Securities Act or when the exemption from registration under Rule 144(k) (or successor Rule) under the Securities Act is available with respect to the Shares. 1.4 The terms "register," "registered," and "registration" refer to a registration "effected by preparing and filing a registration statement in compliance with the Securities Act, and the declaration or ordering by the Commission of the effectiveness of such registration statement. 1.5 "Registration Expenses" shall mean all expenses, other than Selling Expenses (as defined below), incurred by the Company in complying with this Registration Rights Agreement, including, without limitation, all registration, qualification and filing fees, exchange listing fees, printing expenses, escrow fees, fees and disbursements of counsel for the Company, blue sky fees and expenses, the expense of any special audits incident to or required by any such registration (but excluding the compensation of regular employees of the Company which shall be paid in any event by the
